Citation Nr: 1816430	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  10-14 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 20 percent for L4-L5 disc bulge with residual low back pain prior to October 15, 2017; and higher than 40 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1989 to October 1999.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2015, the Board denied the Veteran's claim for an increased rating in excess of 20 percent for L4-L5 disc bulge with residual low back pain.  
The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC/Court).  In a December 2015 Order effectuating a December 2015 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's decision and remanded the case to the Board for further development and readjudication, specified in the Joint Motion.  Thereafter, the Board remanded the case in May 2016.  Since then, the Board again remanded this case in April 2017 for additional development.  The case is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's April 2017 remand directives, the Veteran underwent a VA examination in October 2017.  Upon review of the examiner's report, the Board finds an additional remand is required in order to ensure compliance with a recent decision of the Court and the Board's April 2017 remand directives.  


i.  Incomplete Opinion Rationale

The Veteran underwent a VA examination in October 2017.  During the examination, the Veteran reported that he has flare-ups that can occur daily, which cause pain, numbness and weakness.  

The examiner noted that the Veteran was not experiencing a flare-up at the time of the examination.  Due to this, the examiner indicated an inability to comment on, without resorting to mere speculation, whether pain, weakness, fatigability or incoordination significantly limit the Veteran's functional ability with flare-ups.  The examiner explained "[t]here is no conceptual or empirical basis for making such a determination without directly observing function under the flare up condition."

An inadequate explanation for why an examiner was unable to express the degree of loss of additional range of motion during flare-ups was the basis for the Court's December 2015 joint motion for partial remand.  

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court reiterated that the Board can accept an examiner's statement that an opinion cannot be provided without resort to speculation, but "it must be clear that this is predicated on a lack of knowledge among the 'medical community at large' and not the insufficient knowledge of the specific examiner."  Sharp, 29 Vet. App at 13 (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).  The October 2017 examiner did not provide sufficient information for the Board to draw such a conclusion.  Therefore, the Board finds it necessary to remand this for compliance with Sharpe.


ii.  Non-Compliance with Board Directive

Additionally, the October 2017 VA examination report did not comply with an April 2017 Board remand directive.  The examiner noted the Veteran has a history of flare-ups with subsequent loss of range of motion.  "His symptoms have progressed since service connection and last year[']s exam.  I can only speculate regarding difference in findings."  However, the examiner did not address a May 2009 VA spinal examination as directed in the Board's prior remands.  For instance, in April 2017, the Board directed the examiner to "provide a retrospective opinion addressing the nature of any additional limitation of lumbar motion, measured in degrees, due to the flare-ups noted in the May 2009 VA spinal examination report."

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of the above, remand is warranted to ensure compliance with the Board's remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment since April 2017.

2.  Obtain an additional opinion from a qualified medical professional.  

The examiner should provide an opinion, with supporting explanation, concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should estimate the Veteran's functional loss due to flare-ups based on all the evidence of record, including the Veteran's lay statements, or if the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner should explain why they are not feasible to render such an opinion. 

In rendering the above opinion, the VA examiner should also address the Veteran's report of flare-ups in the May 2009 VA spinal examination report and throughout the record.  Specifically, the VA examiner should opine as to any resultant loss in range of motion due to flare-ups in terms of degrees at the time of the May 2009 VA spinal examination, or clearly explain why it is not feasible to render such an opinion.

If the requested opinions cannot be provided without resulting to mere speculation, the examiner should explain why speculation would be predicated on a lack of knowledge among the medical community at large and not the insufficient knowledge of the specific examiner.

3.  After undertaking any additional development deemed appropriate, adjudicate the claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



